             Case 2:08-cv-08482-RGK-FFM Document 32 Filed 08/10/20 Page 1 of 2 Page ID #:227



                  1 ROBERT H. ROTSTEIN (SBN 72452)
                      rxr@msk.com
                  2 EMILY F. EVITT (SBN 261491)
                      efe@msk.com
                  3 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  4 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  5 Facsimile: (310) 312-3100
                  6 Attorneys for Plaintiffs
                  7
                  8                       UNITED STATES DISTRICT COURT
                  9                      CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11 DISNEY ENTERPRISES INC., a               CASE NO. CV 08-08482 RGK (FFMx)
                    Delaware corporation; UNIVERSAL
                 12 CITY STUDIOS PRODUCTIONS                 The Honorable R. Gary Klausner
                    LLLP, a Delaware limited liability
                 13 limited partnership,                     [PROPOSED] RENEWAL OF
                                                             JUDGMENT BY CLERK
                 14              Plaintiffs,
                 15        v.
                 16 66STAGE.COM, a business entity of
                    unknown form; and NASRI FAICAL,
                 17 an individual, d/b/a 66STAGE.COM,
                 18              Defendants.
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12373752.1
                                        [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
             Case 2:08-cv-08482-RGK-FFM Document 32 Filed 08/10/20 Page 2 of 2 Page ID #:228



                  1        Based upon the application of Judgment Creditors Disney Enterprises, Inc.
                  2 and Universal City Studios Productions LLLP, for renewal of the Judgment
                  3 entered on August 5, 2010 against Nasri Faical and 66stage.com [Dkt Entry No.
                  4 29], and pursuant to Fed. R. Civ. P. 69(a) and California Code of Civil Procedure
                  5 Section 683.110, et seq., and good cause appearing therefore,
                  6        RENEWAL OF JUDGMENT IS HEREBY ENTERED in accordance with
                  7 the amounts set forth below:
                  8
                  9   Description                                      Amount
                 10   Original Total Judgment:                         $500,000.00
                 11   Costs after Judgment:                            $0.00
                 12   Credits:                                         $0.00
                 13   Interest after judgment:                         $0.00
                 14   Fee for filing application for renewal:          $0.00
                 15   Total Renewed Judgment:                          $500,000.00
                 16
                           All other non-monetary aspects of the Judgment shall remain the same.
                 17
                 18                                    Jenny

                 19 DATED:       08/10/2020                    CLERK, byJennylam
                                                                        __________________________,
                                                                        /s/
                                                                            Deputy
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                  2
12373752.1
                                              [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
